Title: William C. C. Claiborne to Thomas Jefferson, 21 October 1814
From: Claiborne, William Charles Coles,Dorsey, Greenberry
To: Jefferson, Thomas


          Dear Sir, New-Orleans October 21st 1814
          Mr Dorsey a worthy Citizen, and a very respectable Merchant of New-Orleans, designing on his way to Baltimore, to pass by the way of Charlottsville, I have taken the liberty to introduce him to the honor of your Acquaintance.—Mr Dorsey can satisfy all your Enquiries as to the State of things in this Section of the Union;—he will inform you of the exertions we are making to give the Enemy a warm reception, should he hazard an attack on this Capital, and how much our Strength has been encreased by the union and the zeal which at the present moment, pervade the State.
          I have the honor to be with the greatest Respect Your faithful friendWilliam C. C. Claiborne
        